TEXTRON Exhibit 99.1 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2288 Bill Pitts – 401-457-2288 FOR IMMEDIATE RELEASE Media Contact: Karen Gordon Quintal – 401-457-2362 Textron Replaces Short-term Funding and Enhances Cash Position Providence, Rhode Island – February 4, 2009 – Textron Inc. (NYSE: TXT) today announced that it has drawn the balance of the $3.0 billion committed bank credit lines available to Textron and its commercial finance subsidiary, Textron Financial Corporation (TFC).After repayment of all commercial paper outstanding, this will provide the enterprise with added cash liquidity of approximately $1.2 billion.
